I   •
                    Case 1:18-cr-00332-AKH Document 22 Filed 07/30/19 Page 1 of 2                                          ~002/ 003


                         case 1:18-cr-00332-AKH        Docum ent 20 Fffer d:£~~ t9:=~ ma~~ !=== ::;i
                                                                            I USDCSDNY
        R~O I      RICHARDS KIBBE .ORB E..,
                                                                            I DOCtTME:\'T
                                                                             ::y;f.C TR0"i lCAL LY FILED



                                                            July 29, 2019                           Daniel C. Zlnman




                                                                                      s
                                                                                                        D 212.530.1859
           By ECF and Facsimile                                                                         F 917.344.8859

           The Honorable Alvin K. Hellerstein
           United States District Iudg~ for the
              Southern District of New York                                                \
                                                                                           0
                                                                                                  0dzlnman@rkollp.com


                                                                                                       (        ~
           Daniel Patrick Moynihan United States Courthouse
                                                                                                       J
           500 Pearl Street
           New York, New York 10007                                                   .
                                                                                                      -v
                                                                                                   \i· ·
                                                                                                        .


                   Re:     United States v. Frank Dinucci, Jr., No. 18 Cr. 00332 (A     '1i) ./                        , , \'1
                                                                                      ·,-(?-' ,
           Dear Judge Hellemein:                                                    1'
                  We write on behalf of our client, defendant Frank Dinucci. Jr. who has been
                                                                                                       \., ,.   ') u
                                                                                     1                released
          pending sentencing pursuant to an appeanmce bond dated April 6. 2017.          We submit this letter
          respectfully to request that Mr. Dinucci's travel restrictions be o ·             ennit him t
          to the Eastern District of Pennsy vania on the condition that prior
                                                                                                             vel

             -                                                                   to the trip, he submits a travel
          itinerary to Pretrial Services setting forth his transportation and lodging inform

                  Mr. Dinucci seeks this travel expansion because he would like to attend his
          birthday celebration at his brother~s house located in Westchester, PA
                                                                                               ation.

                                                                                                 nephew's
                                                                                      from August 2 through
          August 4, 2019.

               Mr. Dinucci's travel bad initially been restricted to the Southern and Eastern Distric
          New York, the District of Connecticut, the District of South Dakota, Districts within      ts of
                                                                                                     Ohio, and
          travel to allow him to reach those Districts.

                   On May 25, 2017, the Court enlarged Mr. Dinucci's travel restrictions
                                                                                            to include the
          District of New Jersey, the District of Nevada and Districts within the sta.tes of
          Florida. provided that Mr. Dinucci gives advance notice of his travel itineraries California and
                                                                                             to Pretrial
          Services and obtains approval for his travel to those Districts from Pretrial Servic
                                                                                               es,
                  On August 14, 2017, the Court further enlarged Mr. Dinucci's travel restric
          include certain Districts within the stat.es of Michigan and Tex.as. provided that tions to
                                                                                             Mr. Dinucci
          gives advance notice of his travel itinerari~s to Pretrial Services and obtains approv
                                                                                                al for his
          travel to those Districts from Pretrial Services.
                  On September 1lJ 2017, the Court further enlarged Mr. Dinucci's travel
                                                                                                restrictions to
          include the Western District of Pennsylvania, provided that Mr. Dinucci gives
                                                                                              advanc
          his travel itineraries to Pretrial Services and obtains approval for his travel to those e notice of
                                                                                                    Distrlcta from
          Pretrial Services.

                                                                                                  WWW,RICCLLJ>.COM
                                                                                                           ~003 /003
          Case 1:18-cr-00332-AKH Document 22 Filed 07/30/19 Page 2 of 2

            Case 1:18-cr-00332-AKH Document 20 Filed 07/2
                                                         9/19 ?age 2 of 2

  July 29, 2019                                                                                  Page 2




         On March 16, 2018, the Court further enlarged Mr.
                                                              Dinucci's tmvel restrictions to
 include the Western Dis1rict of Texas and the Central Distr
                                                              ict of California, provided that Mr.
 Dinucci gives advanced notices of his travel itineraries to
                                                             Pretrial Services and obtains approval
 to those Districts from Pretrial Services.

         On May 24, 2018, the Court further enlarged Mr. Dinn
                                                                  uci>s travel restrictions to include
 all Districts with Washington DC, Virginia, Colorado, Arizo
                                                                 na, Louisiana, Minnesota.
 Massachusetts, South Carolina, Missouri, Georgia and Nort
                                                                h Carolina, provided that Mr. Dinucci
 gives advanced notices of his travel itineraries to Pretrial
                                                              Services and obtains approval to those
 Districts from Pretrial Services.

        On June 22, 2018, the Court further enlarged Mr. Dinn
                                                                   uci' s travel restrictions to include
all Districts within Michigan, Texas and Maine on the
                                                          condition that, prior to any trip, he
submits a travel itinerary to Pretrial Services setting forth
                                                              his transportation and   lodging
information.

        We now request that Mr. Dinucci's travel restrictions be enlar
District of Pennsylvania on the condition that, prior to any             ged to include the Eastern
                                                             trip, he submits a travel itineraey to
Pretrial Services setting forth his transportation and lodgi
                                                            ng information.
        Pretrial Services Officer Assistant Madalyn Toledo and AUS
consent to this request.                                                A Andrea Griswold both

                                                RespeotfuUy submitted,

                                               S7~,~ l.       ~",.,:.__
                                               Dan ieIC .Z~

cc:    AUSA Joshua A. Naftalis {via e-mail)
       AUSA Andrea M. Griswold (via e-mail)
       Officer Assistant Madalyn Toledo, U.S. Pretrial Services
                                                                (via email)
